qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no legend washington dc person to contact telephone number refer reply to cc ita - plr-102741-02 date date a b c d e dear this letter responds to your request for a ruling on whether the conformity rules of sec_472 of the internal_revenue_code the code apply to the facts described below facts a a c_corporation is a wholesaler of c a uses the accrual_method of accounting and files its federal_income_tax return form_1120 on a week fiscal_year ending on the saturday closest to january of each year a uses the last-in_first-out lifo inventory_method for federal_income_tax purposes a is one of a group of d corporations included in the consolidated financial statements of b each of these corporations is a wholesaler of e each corporation files its own separate federal_income_tax return and reports its inventory under the lifo_method b has a financial interest either directly or indirectly in each corporation b maintains no inventory of its own and reports the inventory of its affiliated corporations in its consolidated financial statements under the lifo_method a wishes to change its method_of_accounting for its inventory from the lifo_method to the first-in_first-out fifo method in its consolidated financial statements b will account for a’s inventory under the fifo method plr-102741-02 law and analysis under sec_472 of the code a taxpayer may elect the lifo inventory_method by filing an application in a manner specified by the secretary in regulations however the taxpayer’s election and subsequent use of the lifo_method must be in accordance with such conditions that the secretary might prescribe so that the use of the lifo_method clearly reflects income sec_472 of the code imposes the condition that a taxpayer electing the lifo_method for income_tax reporting purposes must also use the lifo_method for financial reporting to shareholders partners other proprietors or beneficiaries or for credit purposes additionally sec_472 extends this requirement to years subsequent to the year in which the taxpayer elects lifo in 73_tc_589 aff’d by unpublished opinion 659_f2d_1059 2d cir nonacq 1982_2_cb_3 nonacq withdrawn c b the tax_court addressed the application of the conformity rule to a parent_corporation and its subsidiaries insilco corporation’s subsidiaries reported their inventories under the lifo_method both to insilco for financial reporting purposes and on their separate federal_income_tax returns the parent_corporation reported its subsidiaries’ inventories on a non-lifo basis in its consolidated financial statements the government challenged this practice on the theory that for purposes of the lifo_conformity_rule insilco’s shareholders were shareholders of its subsidiaries also the tax_court rejected this argument holding that insilco’s consolidated report to its shareholders did not violate the lifo conformity requirement of sec_472 in response congress legislatively overturned the insilco decision by enacting sec_472 of the code in section of the deficit_reduction_act_of_1984 pub_l_no 98_stat_494 in pertinent part sec_472 provides that any group of corporations consolidating or combining for purposes of financial statements shall be treated as one taxpayer for lifo conformity purposes thus sec_472 applies to corporations issuing consolidated financial statements for financial reporting purposes unless the secretary pursuant to regulations approves a change to a method_of_accounting other than lifo or requires a change to a method other than lifo in order to clearly reflect income accordingly under sec_472 and sec_472 if subsidiaries use the lifo_method then their parent must use lifo for the purpose of its financial statements to shareholders partners or other proprietors or to beneficiaries or for credit purposes the facts in revrul_88_69 1988_2_cb_124 are a variant of the lifo_conformity_rule scenario in the revenue_ruling a manufacturing corporation p filed a consolidated federal_income_tax return for itself and its two manufacturing subsidiaries x and y p reported its own and x’s inventory under the lifo inventory_method for federal_income_tax purposes but reported y’s inventory under a non-lifo method in the group’s plr-102741-02 consolidated financial statements p reported its own and x’s inventory under the lifo_method but reported y’s inventory under a non-lifo method in its analysis the service reasoned as follows the purpose of the lifo conformity requirement is to ensure that taxpayers not use the lifo_method for tax purposes unless that method conforms as nearly as possible to the best_accounting_practice in the taxpayer’s trade_or_business see h_r rep no 98th cong 2d sess thus if a taxpayer does not use the lifo_method for tax purposes for a particular trade_or_business there is no inference that the lifo_method is the best_accounting_practice for that trade_or_business and the lifo conformity requirement does not apply to that trade_or_business this remains true even if the taxpayer conducts one or more other trades_or_businesses for which the lifo_method is used for tax purposes and thus for which the lifo_method must be the best_accounting_practice as shown by compliance with the lifo conformity requirement under sec_472 of the code all members of the same group_of_financially_related_corporations shall be treated as one taxpayer for purposes of the lifo conformity requirement thus the conformity requirement is applicable to a subsidiary only to the extent that such requirement would apply to a separate trade_or_business of a single_taxpayer accordingly the service held in revrul_88_69 that sec_472 does not require a taxpayer using the lifo inventory for federal_income_tax purposes to report the inventory of its subsidiary under the lifo_method in consolidated financial statements if the subsidiary uses a non-lifo inventory_method for federal_income_tax purposes similarly to the facts of revrul_88_69 a will report its inventory using a non-lifo method ie the fifo method accordingly b’s reporting a’s inventory under the fifo method on b’s consolidated financial statements will not violate the conformity requirement of sec_472 of the code conclusion when a changes from the lifo inventory_method to another method for federal_income_tax purposes the computation and reporting of a’s income using the fifo method in b’s consolidated financial statements will not violate the conformity requirements of sec_472 and sec_472 of the internal_revenue_code caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter plr-102741-02 ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely thomas a luxner branch chief office of associate chief_counsel income_tax accounting enclosures cc
